Citation Nr: 1726939	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-48 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for a left shoulder disability.

2. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left upper extremity prior to December 20, 2014, and in excess of 30 percent thereafter.

3. Entitlement to an initial rating in excess of 30 percent for radiculopathy of the right upper extremity.

4. Entitlement to an increase in excess of 10 percent for traumatic brain injury (TBI) from June 17, 2008, to October 23, 2008.

5. Entitlement to an increase in excess of 10 percent for TBI from October 23, 2008 to October 26, 2010.

6. Entitlement to an increase in excess of 10 percent for TBI from October 26, 2010.

7. Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114 (s) (SMC (s)).

8. Entitlement to an effective date earlier than June 26, 2012, for the grant of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities. 

9. Entitlement to an effective date earlier than April 6, 2010, for the grant of a TDIU due to service-connected disabilities on an extra-schedular basis under 38 C.F.R. § 4.16(b) (West 2014).

10. Entitlement to service connection for right carpal tunnel, to include as secondary to a service-connected cervical spine disability and radiculopathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963, and from September 22, 1995, to September 24, 1995, while in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, March 2012, and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In the February 2009 rating decision, the RO granted an increased rating for a left shoulder disability to 30 percent, effective June 17, 2008; and denied a rating in excess of 10 percent for TBI.  In the March 2012 rating decision, the RO denied service connection for a psychiatric disorder and right carpal tunnel syndrome; and granted service connection for bilateral radiculopathy of the upper extremity, assigning separate ratings of 40 percent for radiculopathy of the right upper extremity and 20 percent for radiculopathy of the left upper extremity, effective April 6, 2010.  In October 2012, the RO granted a TDIU effective June 26, 2012.  The Veteran appealed the denials of service connection for a psychiatric disorder and carpal tunnel; the assigned ratings for his TBI, bilateral radiculopathy of the upper extremity, and left shoulder disability; and the effective date of his TDIU.

In February 2015, the RO granted service connection for dementia secondary to service-connected TBI, assigning a 100 percent rating effective March 26, 2010, the date the Veteran filed his claim for a psychiatric disability.  The Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to the claim for service connection for a psychiatric disorder.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

In February 2015, the RO also awarded an increased rating of 30 percent for the Veteran's radiculopathy of the left upper extremity, effective December 30, 2014.  The Veteran did not indicate satisfaction with the grant of this rating, and this issue therefore remains on appeal as part of the appeal of the initial rating assigned in connection with the grant of service connection.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

Finally, the Veteran has alleged an inability to retain employment due, in part, to his service-connected TBI and left shoulder disability.  See, e.g., the VA Form 9 dated December 2010.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In an October 2012 rating decision, the RO granted entitlement to a TDIU, effective June 26, 2012.  As such, the issue of entitlement to a TDIU prior to June 26, 2012 is now properly before the Board.  See Rice, supra.

The issues of entitlement to service connection for right carpal tunnel syndrome and a TDIU prior to April 6, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected left shoulder disability has resulted in disability approximating limitation of motion of the arm to 25 degrees from the side.  No ankylosis or other impairment of the humerus has been shown.

2.  Prior to December 30, 2014, the Veteran's radiculopathy of the left upper extremity has been manifested by no more than mild incomplete paralysis of the upper and middle radicular groups.

3.  From December 30, 2014, the Veteran's radiculopathy of the left upper extremity has been manifested by no more than moderate incomplete paralysis of the upper and middle radicular groups.

4.  The Veteran's radiculopathy of the right upper extremity has been manifested by no more than moderate incomplete paralysis of the upper and middle radicular groups.

5.  From June 17, 2008, to October 23, 2008, the Veteran's TBI has been manifested by subjective symptoms of headaches; there was no diagnosis of multi-infarct dementia.

6.  From October 23, 2008, to October 26, 2010, the Veteran's TBI has been manifested by objective evidence on testing of mild impairment of memory, with the highest level of impairment of any facet related to symptoms being level 2.

7.  From October 26, 2010, the Veteran's symptoms of TBI are encompassed in his service-connected dementia, and must be rated as level 0 to avoid pyramiding.

8.  From October 26, 2010, the Veteran has a single service-connected disability rated as 100 percent and additional service-connected disabilities that combine to 60 percent, which are separate and distinct from the 100 percent service-connected disability.

9.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities precluded substantially gainful employment from April 6, 2010 to October 26, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5200-5203 (2016).

2.  The criteria for an initial rating in excess of 20 percent prior to December 30, 2014, for radiculopathy of the left upper extremity, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, DC 8699-8610 (2016).

3.  The criteria for an initial rating in excess of 30 percent from December 30, 2014, for radiculopathy of the left upper extremity, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, DC 8699-8610 (2016).

4.  The criteria for an initial rating in excess of 40 percent for radiculopathy of the right upper extremity, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, DC 8699-8610 (2016).

5.  From June 17, 2008, to October 23, 2008, the criteria for a rating in excess of 10 percent for TBI are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.1, 4.2, 4.3, 4.10, 4.14, 4.124a, DC 8045, 9304 (2008).

6.  From October 23, 2008, to October 26, 2010, the criteria for a rating of 40 percent, but not higher, for TBI are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.14, 4.124a, DC 8045 (2016).

7.  From October 26, 2010, the criteria for a rating in excess of 10 percent for TBI are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.1, 4.2, 4.3, 4.10, 4.14, 4.124a, DC 8045 (2016).

8.  From October 26, 2010, the criteria for SMC(s) are met.  38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016); Bradley v. Peake, 22 Vet. App. 280 (2008).

9.  The criteria for an effective date of April 6, 2010, for the award of a TDIU, are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1-4.7, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by letters on June 24, 2008; February 22, 2012; and August 16, 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; VA and private treatment records; and VA examinations in July 2008, July 2009, July 2010, September 2010, September 2011, March 2012, August 2012, December 2014, and January 2015.  Moreover, statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Radiculopathy of the Right and Left Upper Extremities

The Veteran's radiculopathy of the right upper extremity is rated at 40 percent disabling under 38 C.F.R. § 4.124a, DC 8699-8610 as neuritis of the upper radicular group (fifth and sixth cervical), effective April 6, 2010.  The Veteran's radiculopathy of the left upper extremity is rated at 20 percent disabling under 38 C.F.R. § 4.124a, DC 8699-8610 as neuritis of the upper radicular group (fifth and sixth cervical), from April 6, 2010, to December 30, 2014, and 30 percent thereafter.  

Diagnostic Code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular.  38 C.F.R. § 4.27.  The AOJ determined that the Veteran's bilateral radiculopathy of the upper extremity are most closely analogous to DC 8610 (upper radicular group, neuritis).

Neuritis of the upper radicular group is rated based on paralysis under DC 8510.  Under the rating criteria, the following ratings apply:  a 20 percent rating is warranted for mild incomplete paralysis of both the minor and major extremity; a 30 percent and 40 percent rating is warranted for moderate incomplete paralysis of the minor and major extremity, respectively; a 40 percent and 50 percent rating is warranted for severe incomplete paralysis of the minor and major extremity, respectively; and a 60 percent and 70 percent rating is warranted for complete paralysis of the minor and major extremity, respectively, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected.  38 C.F.R. § 4.124a, DC 8510.

The rating schedule provides guidance for rating neurological disabilities.  With regard to rating neurological disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

A July 2010 VA TBI examination report reflects normal sensory examination of the bilateral extremities, to include vibration, pain/pinprick, position sense, and light touch; normal muscle motor; normal muscle tone; and no muscle atrophy.

A September 2010 VA spine examination report indicates radiating pain in the head and mid-back rated as a seven out of 10.  There was bilateral weakness; normal reflex examination; normal sensory examination, to include vibration, position sense, pain/pinprick, and light touch; no dysesthesias; and normal muscle strength.  The examiner found that there were no nerves affected, but diagnosed left C-6 and right C-7 radiculopathy with right carpal tunnel syndrome by electromyography (EMG) and nerve conduction study (NCS). 

An August 2012 cervical spine examination report documents bilateral hand numbness.  Motor strength testing was normal except for bilateral finger flexion, which had active movement against some resistance.  There was muscle atrophy of the bilateral first interosseous muscles.  Reflex examination reflected hypoactive right bicep and absent left bicep, absent right triceps and hypoactive left triceps, and bilateral hypoactive brachioradialis.  Sensory examination indicated normal bilateral shoulders, decreased right and normal left inner/outer forearm, and decreased bilateral hands/fingers.  There was no radicular pain or any signs or symptoms due to radiculopathy.  The nerve roots affected were the upper and middle radicular groups.  The examiner opined that the Veteran had moderate right and mild left radiculopathy of the upper extremities.

A December 2014 VA examination report reflects that the Veteran continued to experience severe radiation pain to the bilateral extremities.  Muscle strength testing and reflex examination were normal.  Sensory examination documented normal shoulders, normal right and decreased left inner/out forearm, and decreased right and normal left hands/fingers.  The Veteran experienced moderate constant pain in the bilateral upper extremities, moderate numbness in the bilateral upper extremities, and moderate bilateral involvement of the upper radicular and middle radicular nerve groups.  The examiner found that the Veteran had moderate radiculopathy of the bilateral upper extremities.

Based on the evidence above, the Board finds that an initial rating in excess of 40 percent for radiculopathy of the right upper extremity is not warranted.  The Board also finds that an initial rating in excess of 20 percent prior to December 30, 2014, and in excess of 30 percent thereafter for radiculopathy of the left upper extremity is not warranted.

As a preliminary matter, the Board notes that DC 8610 provides different ratings for major and minor extremities.  Here, the Veteran is right-handed; as such, he is entitled to a rating under the major rating criteria for his radiculopathy of the right upper extremity, and to the minor rating criteria for his radiculopathy of the left upper extremity.

As it pertains to the right upper extremity, the evidence shows that in July 2010, the Veteran had radiating pain rated as seven out of ten, but no other signs or symptoms of radiculopathy; and that in August 2012 he had decreased and hypoactive sensation in the right bicep, triceps, brachioradialis, shoulders, inner/outer forearm, and hands/fingers.  The August 2012 VA examiner specifically opined that the Veteran had moderate radiculopathy of the right upper extremity.  Likewise, the December 2014 VA examiner found that the Veteran experienced decreased sensation in the hands/fingers, moderate constant pain, moderate numbness, and had moderate radiculopathy of the right upper extremity.  The Board acknowledges that the August 2012 VA examiner noted muscle atrophy of the first interosseous muscles, but the December 2014 VA examiner found normal muscle tone and no muscle atrophy.  As such, the evidence of record reflects radiculopathy of the right upper extremity, his major extremity, that more closely approximates moderate severity for the entirety of the appeal period.  The evidence of record does not indicate that the Veteran had signs and symptoms of severe incomplete paralysis of the right upper radicular group at any time pertinent to the appeal period.

In regards to the radiculopathy of the left upper extremity, the evidence shows that in July 2010, the Veteran had radiating pain rated as seven out of ten, but no other signs or symptoms of radiculopathy.  The August 2012 VA examiner noted left hand numbness; absent left bicep, hypoactive left triceps, and left hypoactive brachioradialis reflexes; normal sensation to the left shoulder and inner/outer forearms, but decreased sensation to the left hands/fingers; and no radicular pain or any signs or symptoms due to radiculopathy.  The August 2012 VA examiner specifically opined that the Veteran had mild radiculopathy of the left upper extremity.  Likewise, the December 2014 VA examiner found that the Veteran experienced decreased sensation in the inner/out forearm, moderate constant pain, moderate numbness, and had moderate radiculopathy of the left upper extremity.  The Board acknowledges that the August 2012 VA examiner noted muscle atrophy of the first interosseous muscles, but the December 2014 VA examiner found normal muscle tone and no muscle atrophy.  As such, the evidence of record reflects radiculopathy of the left upper extremity, his minor extremity, that more closely approximates mild severity prior to December 30, 2014, and moderate severity from December 30, 2014.  The evidence of record does not indicate that the Veteran had signs and symptoms of severe incomplete paralysis of the left upper radicular group at any time pertinent to the appeal period.

The Board has also considered the Veteran's contentions that his radiculopathy of the right and left upper extremities is more disabling than his currently evaluated ratings.  The Board notes that the Veteran is competent to report that he has radiating pain, numbness, or tingling.  When, however, the interpretation of objective medical tests are involved, lay evidence is not competent to assess the severity of the disorder.  Thus, because the diagnostic code requires measurements of the Veteran's radicular symptoms and a medical opinion addressing which nerves are affected by the Veteran's radiculopathy, the Veteran is not competent to render an opinion with respect to the severity of his condition.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the Veteran's lay statements with respect to the severity of his service-connected radiculopathy of the bilateral upper extremities do not constitute competent evidence and have little to no probative value.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an initial rating in excess of 40 percent for radiculopathy of the right upper extremity for the entirety of the appeal period is denied.  Further, the claim for an initial rating in excess of 20 percent prior to December 30, 2014, and in excess of 30 percent thereafter, for radiculopathy of the left upper extremity, is denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.124a, DCs 8699-8610.  


Left Shoulder

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In its February 2009 rating decision, the AOJ increased the Veteran's left shoulder disability to 30 percent, effective June 17, 2008 (the date the Veteran filed his claim for increased rating), under 38 C.F.R. § 4.71a, DC 5203, impairment of the clavicle or scapula.  In February 2015, the AOJ changed the DC from 5203 to 5201 to reflect a left shoulder disability based on limitation of motion.  The Veteran is right-handed, and his left shoulder is his non-dominant arm.  As such, the Veteran's left shoulder disability must be rated as a "minor" arm.

Under DC 5201, governing limitation of motion of the minor arm, a 20 percent rating is warranted for limitation of motion of the minor arm to shoulder level; a 20 percent rating is warranted for limitation of motion of the minor arm to midway between side and shoulder level; and a 30 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side.  

Under DC 5203, governing impairment of the clavicle or scapula, for the minor arm, a 10 percent rating is warranted for malunion that impairs function of the contiguous joint; a 10 percent rating is warranted for nonunion without loose movement; a 20 percent rating is warranted for malunion with loose movement; and a 20 percent rating is warranted for dislocation of the clavicle or scapula. 

June 2008 VA treatment records indicate that the Veteran complained of left shoulder pain and exhibited limitation of motion with abduction.  The Veteran reported that he underwent a magnetic resonance imaging (MRI) that showed a left shoulder tendon lesion.  On physical examination, there was no tenderness to palpation, and there were no signs of clubbing, byanosis, edema, skin discoloration, trauma, ulcers, or callusites.

A June 2008 VA examination report reflects complaints of pain rated as eight out of 10 and limitation of motion.  The Veteran reported that he took pain medication and had weekly flare-ups lasting for several hours with pain rated as nine out of 10, which resulted in additional limitation of motion or functional impairment.  He denied any episodes of dislocation or recurrent subluxation, and inflammatory arthritis.  He stated that he was independent in his self-care and activities of daily living, and that he retired after his accident in the Army Reserves.  Range of motion was flexion to 80 degrees, with pain in the last 20 degrees of motion; abduction to 70 degrees, with pain in the last 20 degrees of motion; external rotation to 90 degrees; and internal rotation to 90 degrees.  He could not perform repetitive flexion of the shoulder due to pain, and displayed positive signs for left shoulder impingement.  The examiner diagnosed impingement syndrome (rotator cuff injury), with functional loss resulting in pain, fatigue, weakness, lack of endurance, and incoordination.

March 2010 VA treatment records document continuous complaints of left shoulder pain with decreased abduction, but no clubbing, cyanosis, edema, skin discoloration, trauma, ulcers, or callosities.  Records in August 2010 indicate that the Veteran was using a splint for his left arm, but that there was no clubbing, cyanosis, edema, skin discoloration, trauma, ulcers, or callosities.

An August 2012 VA examination report reflects worsening limitation of motion.  The Veteran reported that he required assistance bathing and dressing, and that his physician suggested a prosthesis but that the Veteran refused because there were no guarantees that the pain would diminish.  He described his pain as a frequent, stabbing sensation with stiffness at the left shoulder joint.  Range of motion was shoulder flexion to 100 degrees, with pain at 80 degrees; abduction to 80 degrees, with pain at 70 degrees; external rotation to 60 degrees; and internal rotation to 30 degrees.  The Veteran was able to perform three repetitions with flexion to 90 degrees and abduction to 70 degrees.  There was functional loss resulting in less movement than normal, weakened movement, and pain on movement.  The Veteran experienced localized tenderness on palpation and guarding of the left shoulder.  There was no ankylosis of glenohumeral articulation (shoulder joint), and the Veteran was unable to perform rotator cuff testing except for rotation/infraspinatus strength test, which was positive.  He denied any history of recurrent dislocation/subluxation, but crank apprehension and relocation testing was positive.  There was no functional impairment of the shoulder such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays documented arthritis in the left shoulder.

A December 2014 VA examination report documents ongoing severe left shoulder pain with severe daily flare-ups that last for hours.  The Veteran reported difficulty with overhead activities.  Range of motion was flexion to 45 degrees and abduction to 50 degrees, with pain on flexion, abduction, external rotation, and internal rotation.  There was pain with weight-bearing, but no localized pain on palpation.  There was no additional limitation of motion after repetitive testing, normal muscle strength, no muscle atrophy, and no instability.  The examiner noted distal clavicle excision; tenderness on palpation; and no loss of head (flail shoulder), nonunion (false flail head), fibrous union of the humerus, or malunion of the humerus with moderate marked deformity.  There was no functional impairment of the shoulder such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

Based on the evidence of record, the Board finds that a rating in excess of 30 percent from June 17, 2008, the date the Veteran filed his claim for an increased rating, is not warranted.  

At the outset, the Board notes that a 30 percent rating is the maximum rating for limitation of motion of a minor arm under DC 5201.  While the Veteran could be entitled to a higher rating for ankylosis of the scapulohumeral articulation, the evidence of record does not indicate that the Veteran experiences ankylosis of the left shoulder.  See 38 C.F.R. § 4.17a, DC 5200.  To the contrary, the evidence reflects that, while the Veteran experienced severe pain and decreased motion, he was nevertheless still able to move his left shoulder.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  

The Board has also taken into consideration whether the Veteran's left shoulder disability could be rated under other DCs pertaining to shoulder impairment.  However, the evidence of record does not reflect impairment of the humerus, to include loss of head (flail shoulder), nonunion (false flail joint), fibrous union, recurrent dislocation of the scapulohumeral joint, or malunion.  38 C.F.R. § 4.71a, DC 5202.  Further, while the Veteran was rated under DC 5203 from June 2008 to February 2015, the maximum rating under this criteria is 20 percent for dislocation of the clavicle scapula.  

The Board has also considered the Veteran's contentions that his left shoulder disability is more disabling than his currently evaluated 30 percent rating.  The Board notes that the Veteran is competent to report that he has pain and tenderness.  When, however, the interpretation of objective medical tests are involved, lay evidence is not competent to assess the severity of the disorder.  Thus, because the diagnostic code requires measurements of the Veteran's ability to flex and abduct his shoulder, or a medical opinion diagnosing ankylosis of the shoulder joint, the Veteran is not competent to render an opinion with respect to the severity of his condition.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the Veteran's lay statements with respect to the severity of his service-connected left shoulder disability do not constitute competent evidence and have little to no probative value.  


TBI

During the appeal period, the Veteran's service-connected TBI (claimed as residuals of head trauma to include memory loss and headaches) is evaluated as 10 percent disabling effective from 1995, under DC 8045.  The Veteran filed his increased rating claim on June 17, 2008.  See 38 C.F.R. § 4.124 (a), DC 8045 (2016). 

However, effective October 23, 2008, the criteria for evaluation of TBI were amended.  As such, from June 17, 2008, to October 23, 2008, the prior criteria applies to the claim; and from October 23, 2008, the new criteria will be applied to the claim.  See Schedule for Rating Disabilities; Evaluation of Residuals of TBI, 73 Fed. Reg. 54,705 (Sept. 23, 2008).

Under DC 8045 for brain disease due to trauma, as applied prior to October 23, 2008, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated at 10 percent and no more under DC 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.

The new criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  See 38 C.F.R. § 4.124a, DC 8045 (2016). 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease; even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate DC:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate DC.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation (SMC) is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  See 38 C.F.R. § 4.124a, DC 8045 (2015). 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental, neurologic, or other physical disorder that can be separately evaluated under another DC.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  Id. 

Evaluations assigned are based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  Id. 

VA treatment records in August 2007 and August 2010 reflect that the Veteran was oriented to time, place, and person; well groomed; well; developed; and well nourished.  Private treatment records in July 2008 document mild cognitive deficits and memory problems, such as forgetting which tools and pieces he needed; and a mini-mental state examination (MMSE) indicating a result of 27/30.  

A July 2008 VA examination report reflects problems with memory loss, which slowly worsened.  The Veteran explained that he often misplaced personal objects, set out to do a task but forgot what he meant to do, and sometimes forgot names of relatives.  The examiner noted the July 2008 MMSE of 27/30.  The Veteran also endorsed occasional headaches that he described as stabbing sensation on the right side of the head.  He stated that he experienced them less than weekly, that they lasted minutes, and that they did not interfere with his activities of daily living.  The VA examiner conducted a MMSE with a result of 28/30, and diagnosed mild cognitive impairment, mild tension type headache, and status post head trauma.  He found that the Veteran's residuals of TBI resulted in moderate disability for chores, shopping, exercise, and sports; mild disability in recreation; and no disability traveling, feeding, bathing, dressing, toileting, and grooming. 

Private treatment records in June 2009 document tension headaches that start on the left side two to three times per week, and insomnia.

A July 2009 VA examination report reflects worsening residuals of TBI.  The Veteran reported that he could not retain information well, and that he continued to experience headaches he described as stabbing pain in the right side of his head of an intensity rated as 9 out of ten and occurring about two times per day.  He endorsed a history of dizziness less than weekly that did not affect his walking.  He explained that his memory loss was worsening and that he was forgetting people's names, misplacing items, getting lost while driving, and forgetting to take his medication.  There was no motor impairment, and an MMSE result of 25/30.  The examiner diagnosed mild cognitive impairment, tension-type headache, and status post head trauma.  He found that the Veteran's residuals of TBI resulted in moderate disability to perform chores, shopping, exercise, sports, and traveling; mild disability to engage in recreation; and no disability in feeding, bathing, dressing, toileting, and grooming.  The examiner opined that, compared to the prior VA examination, the Veteran's mild cognitive impairment had mildly progressed, which could be a part of normal aging.

In a March 2010 statement, the Veteran reported that he got lost, was easily confused, got angry "for any reason," had a hard time going to sleep, had headaches, had trouble remembering things, and that he was slow in thinking and reading.

A July 2010 VA examination report indicates that the Veteran had difficulty sleeping due to his physical condition, specifically the pain as a result of his left shoulder disability, and not due to his residuals of TBI.  The examiner also noted that the Veteran had mild cognitive symptoms, such as difficulty with executive functions (speed of information processing, goal setting, planning, organizing, and prioritizing).

Based on the above-listed evidence, the Board finds that a rating in excess of 10 percent from June 17, 2008, to October 23, 2008, is not warranted; a rating of 40 percent, but not higher, for status post trauma to the head with TBI and posttraumatic headaches, is warranted from October 23, 2008, to October 26, 2010; and a rating of 10 percent, but not higher, is warranted thereafter.  

As an initial matter, the Board notes that the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Here, the Veteran's symptoms for residuals of TBI overlap with his symptoms of dementia, such that to rate him under both the criteria for TBI under DC 8045 and dementia under DC 9304 would constitute pyramiding.

Nevertheless, the Board also notes that a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 C.F.R. § 3.951.  In a February 1997 rating decision, the Veteran was awarded service connection for status post head trauma and assigned a 10 percent rating effective May 25, 1995.  As such, in this case, the Veteran's 10 percent rating for status post head trauma is a protected rating.  As such, while the Veteran's symptoms of head trauma overlap with his symptoms of dementia, because his 10 percent rating is a protected rating, and there has been no showing of fraud, his TBI rating cannot be reduced to below 10 percent or eliminated despite the anti-pyramiding scheme under 38 C.F.R. § 4.14.  

Prior to October 23, 2008, the evidence reflects subjective complaints of headaches, but there are no complaints of, or symptoms of, multi-infarct dementia associated with head trauma prior to October 23, 2008.  As such, under the rating criteria in effect prior to October 23, 2008, a disability rating in excess of 10 percent for TBI is not warranted.  38 C.F.R. § 4.124a, DC 8045 (2008).

From October 23, 2008, to October 26, 2010, the evidence shows that there is objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Specifically, a private examiner in July 2008, and VA examiners in July 2008 and July 2010, noted MMSE results of 27/30, 28/30, and 25/30.  All the examiners diagnosed mild cognitive impairment, such as difficulty with executive functions.  

Based on the clinical findings summarized above, a level of severity of "2" has been assigned for the memory facet; there is objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  A "3" requires objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  The evidence of record does not demonstrate that from October 23, 2008, to October 26, 2010, the Veteran's memory impairment more closely approximated moderate impairment.  As such, a "3" is not warranted.
 
A "0" is assigned for the judgment facet as that numeral represents normal, which was shown upon examination in 2009 and 2014.  For a "1," mildly impaired judgment would have to be seen.

A "0" is assigned for social interaction as the Veteran demonstrated routinely normal social interaction.  Occasionally inappropriate social interaction is not shown, so a "1" is not warranted. 

A "0" is assigned for the orientation facet, as the Veteran is oriented in all spheres.  Occasional disorientation for a "1" is not shown.  

Motor activity also is assigned a "0" as this is normal.  Motor activity that is normal "most" of the time is not demonstrated, so a "1" is not appropriate.  

A "0" is assigned for visual spatial orientation in that such appears normal.  For a "1," the Veteran would have to exhibit mild impairment, such as getting lost in unfamiliar surroundings, have difficulty reading maps or following directions, and use a GPS system.  There is no indication of mild spatial impairment.  

A "0" is assigned for the subjective facet, as the Veteran complains of headaches.  For a "1," the Veteran would have to experience three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  While the evidence shows that the Veteran experiences twice daily headaches of an intensity of nine out of 10, the VA examiners have not found, and the Veteran has not stated, that he experiences three or more subjective symptoms that mildly interfere with work, daily living, or relationships.  As such, a "1" is not warranted.

A "0" is assigned for neurobehavioral effects in that the Veteran has one or more neurobehavioral effects that do not interfere with workplace interaction.  There is no indication that the Veteran's neurobehavioral effects occasionally interfered with work-place interactions, social interactions, or both, but did not preclude them, so as to warrant a "1."

A "0" is assigned with communication, as the Veteran is able to communicate by spoken and written language, and comprehend spoken and written language.  

The Veteran does not warrant a "total" rating for consciousness, as he is not in a persistently altered state of consciousness, such as vegetative state, minimally responsive state, or in a coma.

Based upon the foregoing, a rating in excess of 10 percent prior to October 23, 2008, is not warranted; and from October 23, 2008, to October 26, 2010, a rating of 40 percent, but not higher, is warranted under DC 8045.  However, as explained above, since the Veteran is service-connected for dementia secondary to his service-connected TBI, and his TBI symptoms overlap with his symptoms of dementia, from October 26, 2010, the Veteran's rating for TBI is returned to his protected 10 percent rating.  See 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.159, 3.921, 4.1-4.16, 4.14, 4.124a, DC 8045 (2016); Gilbert, 1 Vet. App. at 49.  

Extraschedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Board finds that the rating criteria specifically contemplate the Veteran's disabilities.  Concerning the left shoulder, the Veteran's symptoms are fully contemplated in the rating criteria.  Loss of range of motion is specifically contemplated in the general rating formula.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2016).  Regarding the bilateral radiculopathy, the Veteran claimed symptoms such as radiating pain, which is contemplated by the criteria discussed above.  As to his TBI, the evidence does not show such an exceptional disability picture as no inadequacy of the available schedular evaluations is demonstrated.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Here, the Veteran's TBI has been manifested primarily by memory loss and headaches, which are contemplated in the rating criteria.  In other words, the Veteran does not experience symptoms due to his service-connected left shoulder, bilateral radiculopathy, and TBI disabilities that are not accounted for by the rating schedule.  As the criteria contemplate the Veteran's symptoms, consideration of whether there is marked interference with employment or frequent hospitalization is not required.

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  The Board will therefore not address the issue further.

III. SMC

The Board has also considered whether the Veteran's 100 percent disability rating for dementia secondary to TBI entitles him to SMC.  SMC is payable under 38 U.S.C.A. § 1114 (s) when a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350 (i).  For the purpose of meeting the first criterion, a rating of 100 percent may be a schedular rating, an extra-schedular rating, or a temporary total rating.  Additionally, a TDIU may meet the criterion, but only if assigned for a single disability.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

In this case, the Board notes that the Veteran was service-connected for dementia secondary to service-connected TBI rated as 100 percent from October 26, 2010.  The Veteran is also service-connected for TBI, rated as 10 percent prior to October 23, 2008, 40 percent from October 23, 2008, and 10 percent from October 26, 2010; right upper extremity radiculopathy rated as 40 percent from April 6, 2010; left upper extremity radiculopathy rated as 20 percent from April 6, 2010, and 30 percent from December 30, 2014; left shoulder disability rated as 30 percent from June 17, 2008; a thoracolumbar spine disability rated as 20 percent from April 6, 2010; and a cervical spine disability rated as 20 percent from April 6, 2010.  

The Board notes that from April 6, 2010, the Veteran's left shoulder disability, thoracolumbar spine disability, cervical spine disability, and bilateral radiculopathy of the upper extremities combine to an 80 percent disability rating.  These disabilities are likewise separate and distinct from the dementia and involve a different anatomical segment or bodily system from the dementia.  As such, the Board finds that the Veteran is entitled to SMC (s) from October 26, 2010.  38 U.S.C.A. § 1114 (s).

IV. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Pursuant to the Board's decision above, the Veteran has been granted service connection for TBI, rated as 10 percent prior to October 23, 2008, 40 percent from October 23, 2008, and 10 percent from October 26, 2010; left shoulder disability, rated as 30 percent from June 17, 2008; radiculopathy of the right upper extremity, rated as 40 percent from April 6, 2010; radiculopathy of the left upper extremity, rated as 20 percent from April 6, 2010, and 30 percent from December 30, 2014; thoracolumbar spine disability rated as 20 percent from April 6, 2010; a cervical spine disability rated as 20 percent from April 6, 2010; and dementia, rated as 100 percent from October 26, 2010.  

The Board finds that under 38 C.F.R. § 4.16(a), the Veteran's cervical spine disability and bilateral radiculopathy of the upper extremities associated with his service-connected cervical spine disability, are considered to be one disability affecting a single body - orthopedics - which is rated as 60 percent disabling from April 6, 2010.  The Veteran has a combined rating of 40 percent from June 17, 2008; 60 percent from October 23, 2008; and 90 percent from April 6, 2010.  Hence, he meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) from April 6, 2010.  Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The evidence of record reveals that the Veteran obtained his GED and started college but did not complete it.  He was a farmer prior to joining the military, and was a handyman and a welder after he separated from service.  

A June 2008 VA shoulder examination report reflects complaint of pain rated as eight out of 10 and limitation of range of motion.  The Veteran reported that he took pain medication and that he had weekly flare-ups lasting for several hours with pain rated as nine out of 10, which resulted in additional limitation of motion or functional impairment.  He stated that he was independent in his self-care and activities of daily living, and that he retired after his accident in the Army Reserves.  Range of motion was flexion to 80 degrees, with pain in the last 20 degrees of motion; abduction to 70 degrees, with pain in the last 20 degrees of motion; external rotation to 90 degrees; and internal rotation to 90 degrees.  He could not perform repetitive flexion of the shoulder due to pain, and displayed positive signs for left shoulder impingement.  The examiner diagnosed impingement syndrome (rotator cuff injury), with functional loss resulting in pain, fatigue, weakness, lack of endurance, and incoordination.

A July 2009 VA examination report reflects that he had mild cognitive impairment, such as forgetting names of people, misplacing objects, getting lost while driving, and forgetting whether he took his medication.  The examiner found that his TBI had a moderate affected chores, shopping, exercise, sports, and travel; mildly affected his recreation; and did not affect feeding, bathing, dressing, toileting, and grooming.  The Veteran reported that he retired in 2008 because he became eligible.  

In a March 2010 statement in support of his claim, the Veteran reported that he got lost, was easily confused, and felt tired and angry every day.  He stated that he had a hard time going to sleep, that he had headaches, that he had trouble remembering things, and that he was slow in thinking and reading.

Thus, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment from April 6, 2010, the date he became eligible for TDIU on a schedular basis.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from April 6, 2010 to October 6, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also considered whether the grant of a TDIU from April 6, 2010 entitles the Veteran to SMC (s) prior to October 26, 2010.  As stated above, SMC is payable under 38 U.S.C.A. § 1114 (s) when a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350 (i).  For the purpose of meeting the first criterion, a rating of 100 percent may be a schedular rating, an extra-schedular rating, or a temporary total rating.  Additionally, a TDIU may meet the criterion, but only if assigned for a single disability.  See Bradley, 22 Vet. App. 280; Buie, 24 Vet. App. at 242.

In this case, the Board notes that the Veteran has been granted a TDIU based on multiple disabilities, specifically his TBI, left shoulder, and radiculopathy of the bilateral upper extremities.  Since a TDIU only meets the criteria if it assigned for a single disability, the Veteran does not meet the criteria for the award of SMC(s) prior to October 26, 2010.



ORDER

Entitlement to an increased rating in excess of 30 percent for a left shoulder disability is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left upper extremity prior to December 20, 2014, and in excess of 30 percent thereafter, is denied.

Entitlement to an initial rating in excess of 30 percent for radiculopathy of the right upper extremity is denied.

Entitlement to a rating in excess of 10 percent for TBI prior to October 23, 2008, is denied.

Entitlement to a rating of 40 percent, but not higher, for TBI, from October 23, 2008, to October 26, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for TBI from October 26, 2010, is denied.

Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114 (s) (SMC (s)) from October 26, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of April 6, 2010, for the grant of TDIU due to due to service-connected disabilities, is granted, subject to controlling regulations governing the payment of monetary awards.



REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the remaining claims.

Carpal Tunnel Syndrome

The Veteran contends that he has current right carpal tunnel syndrome, to include as secondary to his cervical spine disability and/or radiculopathy of his right upper extremity. 

A March 2012 VA examination report reflects that the Veteran was diagnosed with right carpal tunnel and cervical radiculopathy in a September 2010 VA examination.  The examiner noted that repetitive use or injury of the hands and wrists without rest could increase pressure within the carpal tunnel and cause swelling and exert pressure on the median nerve.  Research suggested that carpal tunnel syndrome could be the result of overuse or strain in certain tasks.  The examiner opined that it was less likely than not that the carpal tunnel was caused by or the result of the service-connected cervical condition because they were "[two] different disease entities unrelated to each other."  The examiner referenced the Mayo Clinic, finding that the cause of carpal tunnel syndrome was pressure on the median nerve, which could stem from anything that reduced the space for it in the carpal tunnel.  Other possible causes of carpal tunnel syndrome included rheumatoid arthritis, diabetes, and thyroid disorders.  The examiner noted that the Veteran was diabetic, which was more likely than not the cause of his carpal tunnel syndrome.

However, the VA examiner did not discuss whether the Veteran's carpal tunnel syndrome was aggravated by his service-connected cervical spine disability and/or radiculopathy of his right upper extremity.  As such, the Board finds that an addendum opinion is necessary to properly address the nature and etiology of the Veteran's right carpal tunnel syndrome.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

TDIU

The Board notes that from June 17, 2008, to April 6, 2010, the Veteran does not meet the schedular criteria for entitlement to a TDIU.

However, the collective evidence of record reflects that the Veteran has been unemployed since at least 2008 and suggests that his service-connected disabilities prevented him from securing or following a substantially gainful occupation prior to April 6, 2010.  The Board thus finds that this case meets the criteria for consideration of an extra-schedular rating as there is competent evidence suggesting that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to April 6, 2010.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001) (holding that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration).

Therefore, the Board is remanding the matter for additional development, to include referral of the claim to the appropriate first line authority-the Director of Compensation-for a determination as to the Veteran's entitlement to an extra-schedular TDIU from June 17, 2008, the date the Veteran filed his claim for increased rating for a left shoulder disability and TBI. 

Accordingly, the claims for entitlement to service connection for right carpal tunnel syndrome, to include as secondary to service-connected radiculopathy of the upper extremities, and a TDIU on an extraschedular basis, are REMANDED for the following action:

1.  Refer the Veteran's claim file to the VA examiner who conducted the August 2012 VA examination for an addendum medical opinion, if available.  If the examiner is unavailable, the opinion should be requested from another appropriately qualified health care professional.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the addendum opinion, and the addendum opinion must reflect that the claims folder was reviewed.

The examiner should address the following:

1) Whether the Veteran's right carpal tunnel syndrome was at least as likely as not (at least a 50 percent probability) incurred or aggravated in service. 

2) If it is not shown to be due to any incident in service, an opinion should be rendered as to whether the Veteran's right carpal tunnel syndrome is being caused or aggravated by the service-connected cervical condition, to include cervical spine disability and radiculopathy of the right upper extremity.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  Submit to the Director of Compensation the matter of the Veteran's entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) due to service-connected disabilities prior to April 6, 2010.
 
3.  After completing the above, and any additional action deemed warranted, adjudicate the remaining claims of entitlement to service connection for right carpal tunnel syndrome, and a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) due to his service-connected disabilities in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


